Proceeding pursuant to CPLR article 78 to (1) review a determination of the respondent State commissioner, dated February 22, 1977 and made after a fair hearing, which affirmed a determination of the local agency which excluded shelter and fuel allowances from the amount of the public assistance grant to petitioner and (2) compel the local agency to comply with a decision after a fair hearing, dated October 13, 1976, by retroactively granting public assistance to petitioner’s minor children. Determination modified, on the law, by adding thereto a provision directing the local agency to make retroactive payments to petitioner for the period from July 23, 1976 to October 22, 1976, in compliance with the fair hearing decision dated October 13, 1976. As so modified, determination confirmed and proceeding otherwise dismissed on the merits, without costs or disbursements. 18 NYCRR 358.20 requires that "When a fair hearing decision has ordered * * * the correction of a denial of an application for assistance * * * a grant shall be made to cover the full amount to which the applicant * * * was entitled in accordance with the decision for the entire period from the date the incorrect action was taken.” Petitioner’s children are not entitled to benefits in the category of aid to families with dependent children for their prorated share of shelter and fuel costs under the regulations promulgated by 18 NYCRR 352.3 (c) and 18 NYCRR 352.5 (b). Those regulations expressly apply to recipients who reside with other nonlegally responsible persons. Section 101 of the Social Services Law removes the children from that category by declaring stepparents to be legally responsible for support of their stepchildren. Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.